
	

113 HR 1482 IH: Renewable Fuel Standard Amendments Act
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1482
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Womack (for
			 himself, Mr. Garamendi,
			 Mr. Crawford, and
			 Mr. Griffin of Arkansas) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Clean Air Act to eliminate certain
		  requirements under the renewable fuel program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Fuel Standard Amendments
			 Act.
		2.Amendments to the
			 Clean Air Act
			(a)Revised
			 definition of renewable fuelSection 211(o)(1)(J) of the Clean
			 Air Act (42 U.S.C. 7545(o)(1)(J)) is amended to read as follows:
				
					(J)Renewable
				fuelThe term renewable
				fuel means fuel that—
						(i)is
				produced from renewable biomass;
						(ii)is used to
				replace or reduce the quantity of fossil fuel present in a transportation fuel;
				and
						(iii)beginning on
				January 1, 2014, is advanced
				biofuel.
						.
			(b)Applicable
			 volumesSection 211(o)(2)(B)(i) of the Clean Air Act (42 U.S.C.
			 7545(o)(2)(B)(i)) is amended—
				(1)in the table in
			 subclause (I)—
					(A)by striking 18.15 and
			 inserting 3.75;
					(B)by striking
			 20.5 and inserting 5.5;
					(C)by striking
			 22.25 and inserting 7.25;
					(D)by striking
			 24.0 and inserting 9.0;
					(E)by striking
			 26.0 and inserting 11.0;
					(F)by striking
			 28.0 and inserting 13.0;
					(G)by striking
			 30.0 and inserting 15.0;
					(H)by striking
			 33.0 and inserting 18.0; and
					(I)by striking
			 36.0 and inserting 21.0;
					(2)in subclause
			 (II)—
					(A)in the matter
			 preceding the table, by striking 2022 and inserting
			 2013; and
					(B)in the table, by
			 striking the items relating to calendars years 2014 through 2022;
					(3)in subclause
			 (III), by striking of the volume of advanced biofuel required under
			 subclause (II) and inserting of the volume of advanced biofuel
			 required for calendar years 2010 through 2013 under subclause (II), as in
			 effect on the day before the date of enactment of the Renewable Fuel Standard
			 Amendments Act, and of the volume of renewable fuel required for calendar years
			 2014 through 2022 under the subclause (I); and
				(4)in subclause (IV), by inserting , as
			 in effect on the day before the date of enactment of the Renewable Fuel
			 Standard Amendments Act after of the volume of advanced biofuel
			 required under subclause (II).
				(c)Conforming
			 amendments
				(1)Other calendar
			 yearsSection 211(o)(2)(B) of the Clean Air Act (42 U.S.C.
			 7545(o)(2)(B)) is amended—
					(A)in clause
			 (ii)(III), by striking advanced biofuels in each category (cellulosic
			 biofuel and biomass-based diesel) and inserting cellulosic
			 biofuel and biomass-based diesel;
					(B)by striking clause
			 (iii); and
					(C)by redesignating
			 clauses (iv) and (v) as clauses (iii) and (iv), respectively.
					(2)Modification of
			 greenhouse gas reduction percentagesSection 211(o)(4) of the
			 Clean Air Act (42 U.S.C. 7545(o)(4)) is amended—
					(A)in subparagraph
			 (E), by striking 20, 50, or 60 percent reduction levels and
			 inserting applicable percent reduction level; and
					(B)in subparagraph
			 (F), by inserting (if applicable) after
			 (2)(A)(i).
					(3)WaiversSection
			 211(o)(7) of the Clean Air Act (42 U.S.C. 7545(o)(7)) is amended—
					(A)in subparagraph
			 (D)(i), by inserting , if such year is before 2014, before
			 advanced biofuels; and
					(B)in subparagraph (E)(ii), by inserting
			 , if such year is before 2014, before advanced
			 biofuels.
					3.Applicability and
			 regulationsThe amendments
			 made by this Act to section 211(o) of the Clean Air Act (42 U.S.C. 7545(o))
			 shall apply only with respect to calendar years 2014 and after, except that the
			 Administrator of the Environmental Protection Agency shall promulgate
			 regulations to carry out such amendments not later than 1 year after the date
			 of enactment of this Act, and take any steps necessary to ensure such
			 amendments may be carried out for calendar years 2014 and after.
		
